Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This Office Action is in response to the Applicant’s reply received 8/20/2020.  Claims  1-20  are pending and considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-9, 11, 12, and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 6212416, issued 2001, in IDS 8/28/20 #281).
Ward et al. teach in Fig. 1 a glucose sensor comprising a semi-permeable membrane #26 adjacent to an glucose oxidase sensing layer #25 that is coupled to a platinum anode #22 to detect glucose when implanted in a patient (col 4, 20-30 and 45-60).  The semi-permeable membrane is porous to allow the transport of glucose to the sensing layer (col 4, lines 55-60).  They teach this semi-permeable membrane comprises a polymer matrix impregnated with drugs (e.g. a carrier matrix) to inhibit a fibrous capsule from forming around the implant site and reducing the sensor layers access to blood by forming a close vascular structure at the site of the implant (col 11, lines 15-35).  They teach that polydimethylsiloxane (a non-resorbable polymer)  is suitable for incorporating and slowly releasing drugs including the vascularization agents VEGF, ECGF, and the anti-inflammatory/anti-barrier agent dexamethasone (col 11, lines 35-60) to enhance capillary growth and reduce inflammation around the sensor (col 11, lines 45 to col 12 line10).  VEGF and ECGF are both proteins that promote an immune response.
While Ward et al. do not expressly teach all the claim limitations in a single embodiment, it would be obvious for one of ordinary skill in the art to perform the claimed method after reviewing the entire disclosure. In particular since Ward et al. teach that the semi-permeable membrane with a polymer matrix impregnated with bioactive molecules as an alternative embodiment of their invention. Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 6212416, issued 2001, in IDS 8/28/20 #281) as applied to claims 1, 5-9, 11, 12, and 14-19  above, and further in view of Sharkaway et al (J Biomed Mater Res, 1997, in IDS 8/28/20 #304).
Ward et al. teach an implantable sensor with a biointerface membrane comprising  a porous semi-permeable membrane and a polymer matrix impregnated with dexamethasone, VEGF, and/or ECGF.  However they do not teach the size of the pores in the biointerface membrane.  Regardless this would be obvious to one of ordinary skill in the art by the time the invention was made in view of the teachings of Sharkaway et al.
Like Ward et al., Sharkaway et al.  also teach that glucose sensors with biointerface membranes with pores as large as 350 microns (PVA-350) that also induce close vascularization (Figures 5 and 6) and higher diffusion coefficients (Tables II, III and IV) than non-porous polymers (PVA-skin) or stainless steel membranes (SS) that do not form close vascular structures (Figures 7 and 4 respectively).  Sharkaway et al. also teach that membranes that are not encapsulated in a fibrous structure and have close vascularization have a much shorter response times than their encapsulated counterparts (Figure 8).
Therefore it would be obvious for one of ordinary skill in the art to combine the teachings of Sharkaway et al. with Ward et al. because Ward et al. suggests it is obvious to optimize the size of the pores (Ward, col 4, lines 55-60) for their biointerface membrane. Sharkaway et al. teach that they produce superior glucose sensors with biointerface membranes with pore sizes at 350 microns.  Also Sharkaway et al. still accomplishes the same goal as Ward et al. by inducing a close vascularized structure for the implantable sensor.  Therefore one of ordinary skill in the art would recognize it would be obvious to optimize the pore size of the membrane from to 350 microns and still successfully form a close vascular structure for the sensor. 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 6212416, issued 2001, in IDS 8/28/20 #281) as applied to claims 1, 5-9, 11, 12, and 14-19  above, and further in view of Brauker et al. (U.S. Patent # 5964804, 1999, in IDS 8/28/20 #234).
Ward et al. teach an implantable sensor with a biointerface membrane comprising  a porous semi-permeable membrane and a polymer matrix impregnated with dexamethasone, VEGF, and/or ECGF.  However they do not teach the size of the pores in the biointerface membrane.  Regardless this would be obvious to one of ordinary skill in the art by the time the invention was made in view of the teachings of Brauker et al. 
 Brauker et al. also teach an implantable glucose sensor with a biointerface membrane (Brauker, See Figure 10) that is also made of either hydrophilic or hydrophobic materials including silicone, polyesters, cellulose derivatives and Teflon (Brauker,  col 14, lines 15-20, see also Tables 1-3)).  This membrane can have pores ranging from 0.1 microns to 12 microns (Brauker, Tables 1-3).  The membrane can be comprised of strands that are less than 5 microns in all but the longest dimension (Brauker, col 6, lines 56-67).  These membranes produce close vascular structures in some embodiments (Brauker, col 4, lines 50-55).  In Fig 7, Brauker et al. teach their membrane #42 can be comprised of two domains.   The 1st domain interfaces directly with the host’s tissue # 47 as well as hinders the cells such as #34 and #46 to the 2nd domain #50 due to the restricted pore size (Fig 7 and col 13, lines 1-20).  Fig 3 of Brauker et al. teach that the ingrowth of vascular structures 36,39 of the cells into the biointerface 30 membrane (Brauker, col 6, lines 61-68). The 2nd domain #50, is configured beneath the 1st domain and forms an immunoisolation zone 52.  This 2nd domain is configured with pores that are small enough to prevent host cells from migrating through (impermeable) to the immunoisolation zone but large enough to allow molecules glucose and insulin through (Brauker, col 13, lines 25-35).    
It would be obvious to one of ordinary skill in the art to combine the teachings of Ward et al. with Brauker et al. since both have the same goal of creating a glucose sensor that forms close vascular structures with the biointerface membrane.  Indeed Ward et al. and Brauker et al. even teach that the membrane can be formed from similar materials such as silicones.  Also it would be obvious to impregnate dexamethasone into the membrane of Brauker et al. since Ward et al. is clear that time released dexamethasone from the polymer matrix surrounding the sensor is beneficial to its function by forming close vascular structures, which would provide motivation to modify the membrane of Brauker et al.  
Therefore it would be obvious to combine the teachings of the two references since this is a simply a matter of applying or substituting known techniques of producing biointerface membranes for use in implantable glucose sensors (MPEP 2141 III (C) and (D) ) .
 
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 6212416, issued 2001, in IDS 8/28/20 #281) as applied to claims 1, 5-9, 11, 12, and 14-19  above, and further in view of Herrmann (U.S. 2003/0228346).
Ward et al. teach an implantable sensor with a biointerface membrane comprising  a porous semi-permeable membrane and a polymer matrix impregnated with VEGF, ECGF, and the anti-barrier agent dexamethasone.  However they do not teach the anti-barrier agent is a Super Oxide Dismutase Mimetics (SODMs).  Regardless this would be obvious to one of ordinary skill in the art by the time the invention was made in view of the teachings of Herrmann. 
	Herrmann teaches that various SODMs [0028] can be incorporated into polymers, including silicon polymers [0036], as implants.  The polymer then releases these SODMs [0022] to suppress the inflammatory response of the implant. 
	Therefore it would be obvious to add SODMs to the biointerface membrane of Ward et al. since SODMs and dexamethasone have provide an anti-inflammatory function to the implant which will reduce implant discomfort and rejection (MPEP 2144.06 I and II). 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 6212416, issued 2001, in IDS 8/28/20 #281) as applied to claims 1, 5-9, 11, 12, and 14-19  above, and further in view of Batchelor et al. (U.S. 2002/0115559).
Ward et al. teach an implantable sensor with a biointerface membrane comprising  a porous semi-permeable membrane and a polymer matrix impregnated with VEGF, ECGF, and dexamethasone to prevent tissue growth around the sensor and restrict its access to the blood supply for analysis.  However they do not teach a non-heparin based synthetic coating to improve contacting surface.  This would be obvious in view of Batchelor et al. who teach coating the surface of implants such as stents with biocatalysts or biomimetic catalysts capable of reducing nitrate, nitrite or nitrosolthiols to nitric oxide [0035].  They teach that this coating will improve the biocompatibility of the implant especially at the blood interface [0013]. This coating reduces thrombus formation around the implant which would prevent blood accessing the sensing components of the implant [0010-0012].  
One of ordinary skill would recognize that this coating would be an improvement to the sensor of Ward et al. since it would further prevent any barrier between the subject and the implanted sensor. This would prolong the sensors function in the subject and would not require administering anticoagulants to the subject (MPEP 2141 III (C) and (D)). 


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ward et al. (US 6212416, issued 2001) as applied to claims 1, 5-9, 11, 12, and 14-19  above, and further in view of Moussy et al. (US 2003/0099682).
Ward et al. teach an implantable sensor with a biointerface membrane comprising  a porous semi-permeable membrane and a polymer matrix impregnated with VEGF, ECGF, and dexamethasone to prevent tissue growth around the sensor and restrict its access to the blood supply for analysis.  However they do not teach crosslinking the VEGF, ECGF, or dexamethasone to the membrane.  This would be obvious in view of Moussy et al. who teach a silicone polymer membrane for implants that also uses VEGF and dexamethasone to modify the tissue response of the implant [0034-0035, 0038].  Moussy et al. teach that these tissue response modifiers can either be trapped inside the polymer membrane in a manner similar to Ward et al. or covalently bound (i.e. crosslinked) to the polymer [0038]. 
One of ordinary skill would recognize that immobilizing the tissue response modifiers including VEGF, ECGF, and dexamethasone would be a matter of using a known technique to incorporate them into a polymer membrane for implantation into the subject . One of ordinary skill would recognize that immobilizing these tissue response modifiers by crosslinking will reduce diffusion away from the polymer membrane and keep them close to the polymer/tissue interface where they are needed to ensure the sensor has access to the subjects blood for detecting glucose (MPEP 2141 III (C) and (D)). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7875293. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents.  The membranes can be made from silicone and the bioactive agents comprise VEGF. The pores can be 30 microns or larger.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8060174. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents.  The pores can be 20 microns or larger and the membrane can have fibers from 1-100 microns in length. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10376188. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents designed to release when implanted to reduce inflammation.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10667730. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10667729. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10702193. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9986942. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10022078. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising the bioactive agent dexamethasone.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8989833. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising the bioactive agent dexamethasone.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/889646. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are drawn to implantable sensor with a porous biointerface membrane comprising bioactive agents (see ‘646 claims 1 and 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699